Exhibit 12.1 Calculation of Ratios of Earnings to Fixed Charges and Earnings to Fixed Charges and Preferred Stock Dividends (Dollars) Earnings before fixed charges Earnings before income taxes ) ) Fixed charges Capitalized interest ) ) ) - - Total earnings ) Fixed charges Interest expensed and capitalized Amortized premiums, discounts and capitalized expenses related to indebtedness - Interest within rental expense Total fixed charges Preferred Stock Dividends - - RATIO OF EARNINGS TO FIXED CHARGES ) RATIO OF EARNINGS TO FIXED CHARGES AND PREFERENCE DIVIDENDS )
